DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 4/16/2021,, with respect to the rejection(s) of claim(s) 1-4, 8-15, and 18-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ben-Ari et al. (US 2013/0041271) in view of Rubinstein (US 8700136) and Okuda et al. (US 2012/0197140).  In particular, The combined teachings of Ben-Ari and Rubinstein disclose and render obvious the amended limitations to the claims regarding the asymmetry factor as further discussed below in the claim rejection section.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,667,757 in view of Okuda et al. (US 2012/0197140). 

Regarding claim 1, Claim 2 (with independent claim 1)  of US10667757 discloses all of the limitations set forth by claim 1 of the present application except for that “obtain subsequent component pulses based on new bio-signals generated” is “based on iteratively eliminating the component pulses” (see underlined, bolded below). 
16/858,157 Claim 1:
10,667,757 claim 1+2
1. A feature extraction apparatus configured to perform biometric information detection, the feature extraction apparatus comprising: 
a sensor configured to acquire a bio-signal; and 
a processor configured to: 
adjust an asymmetry factor for component pulses of the bio-signal;
decompose a waveform of the acquired bio-signal into the component pulses based on adjusting the asymmetry factor;
 obtain subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses; and 



a sensor configured to acquire a bio-signal; and 
a processor configured to: 
adjust an asymmetry factor for component pulses of the bio-signal; 
decompose a waveform of the acquired bio-signal into the component pulses based on adjusting the asymmetry factor; and 
extract a feature for the biometric information detection based on characteristic points of the component pulses.


obtain a subsequent component pulse based on a new bio-signal generated based on one of the component pulses.



Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the claimed invention of US10677757 with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses motivated by a desire to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054]).

Claim 2 of the present application recites all of the same claim limitations as claim 3 of US 10,667,757; therefore, claim 2’s limitations are anticipated by claim 3 of US 10,667,757.

Claim 3 of the present application recites all of the same claim limitations as claim 4 of US 10,667,757; therefore, claim 3’s limitations are anticipated by claim 4 of US 10,667,757.

Claim 4 of the present application recites all of the same claim limitations as claim 5 of US 10,667,757; therefore, claim 4’s limitations are anticipated by claim 5 of US 10,667,757.

Claim 5 of the present application recites all of the same claim limitations as claim 6 of US 10,667,757; therefore, claim 5’s limitations are anticipated by claim 6 of US 10,667,757.

Claim 6 of the present application recites all of the same claim limitations as claim 7 of US 10,667,757; therefore, claim 6’s limitations are anticipated by claim 7 of US 10,667,757.

Claim 7 of the present application recites all of the same claim limitations as claim 8 of US 10,667,757; therefore, claim 7’s limitations are anticipated by claim 8 of US 10,667,757.

Claim 8 of the present application recites all of the same claim limitations as claim 9 of US 10,667,757; therefore, claim 8’s limitations are anticipated by claim 9 of US 10,667,757.

Claim 9 of the present application recites all of the same claim limitations as claim 10 of US 10,667,757; therefore, claim 9’s limitations are anticipated by claim 10 of US 10,667,757.

Claim 10 of the present application recites all of the same claim limitations as claim 11 of US 10,667,757; therefore, claim 10’s limitations are anticipated by claim 11 of US 10,667,757.

Regarding claim 11, Claim 13 (with independent claim 12)  of US10667757 discloses all of the limitations set forth by claim 11 of the present application except for that “obtaining subsequent component pulses based on new bio-signals generated” is “based on iteratively eliminating the component pulses” (see underlined, bolded below). 
16/858,157 Claim 11:
10,667,757 claim 12
11. A feature extraction method for biometric information detection, the feature extraction method comprising: 
acquiring a bio-signal; 
adjusting an asymmetry factor for component pulses of the bio-signal;
decomposing a waveform of the acquired bio-signal into the component pulses  based on adjusting the asymmetry factor;
obtaining subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses; and 
extracting a feature for the biometric information detection based on characteristic points of each of the component pulses.

12. A feature extraction method for biometric information detection, the feature extraction method comprising: 
acquiring a bio-signal; 
adjusting an asymmetry factor for component pulses of the No-signal; 
decomposing a waveform of the acquired bio-signal into the component pulses based on adjusting the asymmetry factor; and 
extracting a feature for the biometric information detection based on characteristic points of each of the component pulses.

13. The feature extraction method of claim 12, wherein the decomposing comprises obtaining a subsequent component pulse based on a new bio-signal generated based on one of the component pulses.



Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the claimed invention of US10677757 with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses motivated by a desire to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054]).

Claim 12 of the present application recites all of the same claim limitations as claim 14 of US 10,667,757; therefore, claim 12’s limitations are anticipated by claim 14 of US 10,667,757.

Claim 13 of the present application recites all of the same claim limitations as claim 15 of US 10,667,757; therefore, claim 13’s limitations are anticipated by claim 15 of US 10,667,757.

Claim 14 of the present application recites all of the same claim limitations as claim 16 of US 10,667,757; therefore, claim 14’s limitations are anticipated by claim 16 of US 10,667,757.

Claim 15 of the present application recites all of the same claim limitations as claim 17 of US 10,667,757; therefore, claim 15’s limitations are anticipated by claim 17 of US 10,667,757.

Claim 16 of the present application recites all of the same claim limitations as claim 18 of US 10,667,757; therefore, claim 16’s limitations are anticipated by claim 18 of US 10,667,757.

Claim 17 of the present application recites all of the same claim limitations as claim 19 of US 10,667,757; therefore, claim 17’s limitations are anticipated by claim 19 of US 10,667,757.

Regarding claim 18, Claim 21 (with independent claim 20)  of US10667757 discloses all of the limitations set forth by claim 18 of the present application except for that “obtaining subsequent component pulses based on new bio-signals generated” is “based on iteratively eliminating the component pulses” (see underlined, bolded below). 

16/858,157 Claim 18
10,667,757 claim 20+21
18. A biometric information detection apparatus comprising: 
a sensor configured to emit light onto a user's skin, detect the light reflecting from the user's skin, and measure a bio-signal based on the detected light; and 
obtain subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses, and extract a feature of the bio-signal based on characteristic points of the component pulses, and detect biometric information based on the feature.


a sensor configured to emit light onto a user's skin, detect the light reflecting from the user's skin, and measure a bio-signal based on the detected light; and 


21. The biometric information detection apparatus of claim 20, wherein the processor is further configured to obtain a subsequent component pulse based on a new bio-signal generated based on one of the component pulses.



Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].


Claim 19 of the present application recites all of the same claim limitations as claim 22 of US 10,667,757; therefore, claim 19’s limitations are anticipated by claim 22 of US 10,667,757.

Claim 20 of the present application recites all of the same claim limitations as claim 23 of US 10,667,757; therefore, claim 20’s limitations are anticipated by claim 23 of US 10,667,757.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ari et al. (US 2013/0041271) in view of Rubinstein (US 8700136) and Okuda et al. (US 2012/0197140).

With respect to claim 1, Ben-Ari discloses a feature extraction apparatus [Fig. 1; 160] configured to perform biometric information detection [Par. 0002], the feature extraction apparatus comprising:
a sensor (sensor section 150) configured to acquire a bio-signal [Par. 0051]; and
a processor [Fig. 1; 160] [Par. 0042-0043] configured to: 
decompose a waveform of the acquired bio-signal into the component pulses based on the asymmetry factor [Par. 0080-0081 & 0085] (pulse decomposition algorithm using based functions (i.e. asymmetric GEV function)); and 
extract a feature for the biometric information detection [Par. 0009] based on characteristic points of the component pulses (peaks of decomposed pulses can be used for determining amplitude and temporal characteristics) [Par. 0078, 0080, 0084, & 0089].

While Ben-Ari teaches about implementation of an asymmetry factor in decomposition of a waveform, Ben-Ari fails to specifically disclose adjusting the asymmetry factor for component pulses of the bio-signal, and therefore that the decomposition is based on adjusting the asymmetry factor.
Rubenstein discloses defining a bio-signal (intracardiac potential signal) based on a combination of component pulses (see Vunipolar(t)1 and Vunipolar(t)2) that are fitted to the signal wherein the component pulses are defined using Gaussian functions and an asymmetry factor that is adjusted for each component pulse ( the first Gaussian function first differential is skewed by a first asymmetry factor and the second Gaussian function first differential is skewed by a second asymmetry factor) ([Col 1; ln 61-67] [Col 5; ln 16-50] (see eq. 2) [Fig. 3-4].

Note: Examiner interprets selecting an associated asymmetry factor for each component pulse (as taught by Rubenstein) to constitute adjusting an asymmetry factor for component pulses.

Ben-Ari also fails to disclose the step of obtaining subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.
Ben-Ari does provide teaching wherein the wave decomposition algorithm includes performing a best fit for multiple peaks in a signal that obtains subsequent component pulses (best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder) [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose iteratively eliminating the component pulses to generate a new bio-signal to obtain subsequent component pulses.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].


With respect to claim 2, Ben-Ari discloses wherein the processor is configured to: 
estimate a given component pulse to be decomposed, among the component pulses, based on the waveform of the bio-signal (Gaussian base function computed as best fits to peaks of the waveform of the bio signal) and thereby generate an estimation result (characterized in obtaining second and third Gaussian using the same base function to the waveform remainder (inherent that a new bio-signal is generated as part of the waveform remainder)) [Par. 0080-0084]; and 
generate the given component pulse based on the estimation result (characterized by the base function that inherently is generated as part of the analysis) [Par. 0080-0084]. 


With respect to claim 3, Ben-Ari discloses fails to explicitly disclose wherein the processor is configured to, when the given component pulse is generated, eliminate the generated component pulse from the bio-signal, and when a number of generated component pulses is smaller than a pre-set number, estimate another subsequent component pulse based on another new bio-signal generated by eliminating the generated component pulse.
(see pre-set number defined as number of peaks to be extracted), and Ben-Ari further teaches about the wave decomposition algorithm into component pulses, wherein for the additional and subsequent pulses a best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose eliminating the initial component pulse from the bio-signal and then generating a new bio-signal based on the elimination of said initial component pulse.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ben-Ari with Okuda to further include performing pulse waveform decomposition by eliminating the generated component pulse from the bio-signal, and when a number of generated component pulses is smaller than a pre-set number, estimate another subsequent component pulse based on another new bio-signal generated by eliminating the generated component pulse motivated by a desire to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054] along with Ben-Ari [Par. 0090]).

With respect to claim 4, Ben-Ari discloses wherein the processor is configured to model a component pulse waveform function based on the waveform of the acquired bio-signal and estimate parameters of the component pulse waveform function [Par. 0080-0083]. (A base function used for a best fit may be related to physiological pulse waveform functions or may have a general shape that resembles a physiological pulse and provides stable fit parameters; a suitable base function is a Gaussian function)

With respect to claim 5, Ben-Ari discloses wherein the processor is configured to model the component pulse waveform function to be bilaterally asymmetric with respect to a time axis, based on a Gaussian waveform function and the asymmetry factor [Par. 0085] (characterized by a base function including a Generalized Extreme Value (GEV) distribution function as a better fit since GEV functions may be asymmetric).
Examiner takes official notice that different distribution functions, such as normal Gaussian, generalized extreme value distribution are known as well as the inclusion of a shape (skew) parameter for the distribution (i.e. not included in normal Gaussian; included in GEV) as a parameter to affect the shape, which affects symmetry, rather than simply shifting it or stretching/shrinking it, which do not.
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to use a distribution function that is Gaussian based but includes an asymmetry factor (a shape/skew parameter) motivated by a desire to use an alternative distribution function to model the pulse waveform that would be a better fit than a normal Gaussian because it accounts for asymmetry (like a GEV distribution would).


Ben-Ari does however teach about the providing improved and better fit base functions by incorporating asymmetry into the based functions [Par. 0085]
Rubenstein discloses defining a bio-signal (intracardiac potential signal) based on a combination of component pulses (see Vunipolar(t)1 and Vunipolar(t)2) that are fitted to the signal wherein the component pulses are defined using Gaussian functions and an asymmetry factor that is adjusted for each component pulse ( the first Gaussian function first differential is skewed by a first asymmetry factor and the second Gaussian function first differential is skewed by a second asymmetry factor) ([Col 1; ln 61-67] [Col 5; ln 16-50] (see eq. 2) [Fig. 3-4].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ben-Ari with Rubenstein to further adjust the asymmetry factor based on a new bio-signal generated by eliminating the estimated component pulse from the current bio-signal, and re-estimate the given component pulse based on the current bio-signal and the adjusted asymmetry factor motivated by a desire to optimize and select the best-fit for the component pulses  (base functions) that describe the bio-signal.  In other words, it would have been obvious to adjust the asymmetry factor for each base function to achieve a best-fit of the base function to the waveform, which would be based on evaluating the resulting new bio-signal generated.

With respect to claim 8, Ben-Ari discloses wherein the processor is configured to extract the feature for the biometric information detection based on characteristic points which include one or 

With respect to claim 9, Ben-Ari discloses wherein the sensor is configured to acquire the bio-signal by emitting light onto a user's skin and detecting light returning from the user's skin [Par. 0055] & [PAR. 0088] (see additional physiological signal such as arterial blood pressure signal, and waveform being extracted in the same manner as IPG signal).

With respect to claim 10, Ben-Ari discloses further comprising a communication interface configured to receive the bio-signal from a biometric information detection apparatus, (characterized as the headset [Fig. 1; 120] integrated with the cerebral perfusion monitor [Fig. 1; 130]) forward the bio-signal to the sensor (sensor section [Fig. 1; 150]) and transmit a result of processing based on the received bio-signal to the biometric information detection apparatus [Par. 0055 & 0060]. (characterized in an embodiment wherein the cerebral perfusion monitor is integrated with the headset; signals are measured and then obtained by the processor for analysis, which then processes the results that are monitored monitored)

With respect to claim 11, Ben-Ari discloses a feature extraction method for biometric information detection, the feature extraction method comprising:
acquiring a bio-signal [Fig. 12; 1201];
decomposing a waveform of the acquired bio-signal into the component pulses based on the asymmetry factor [Par. 0080-0081 & 0085] (pulse decomposition algorithm using based functions (i.e. asymmetric GEV function)); and


While Ben-Ari teaches about implementation of an asymmetry factor in decomposition of a waveform, Ben-Ari fails to specifically disclose adjusting the asymmetry factor for component pulses of the bio-signal, and therefore that the decomposition is based on adjusting the asymmetry factor.
Rubenstein discloses defining a bio-signal (intracardiac potential signal) based on a combination of component pulses (see Vunipolar(t)1 and Vunipolar(t)2) that are fitted to the signal wherein the component pulses are defined using Gaussian functions and an asymmetry factor that is adjusted for each component pulse ( the first Gaussian function first differential is skewed by a first asymmetry factor and the second Gaussian function first differential is skewed by a second asymmetry factor) ([Col 1; ln 61-67] [Col 5; ln 16-50] (see eq. 2) [Fig. 3-4].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ben-Ari with Rubenstein to include adjusting an asymmetry factor for component pulses and to decompose a waveform based on adjusting the asymmetry factor motivated by a desire to apply a known technique to a known device(method, product) ready for improvement to yield predictable results (KSR) as a means to further improve the fitting of the base functions to the waveform.
Note: Examiner interprets selecting an associated asymmetry factor for each component pulse (as taught by Rubenstein) to constitute adjusting an asymmetry factor for component pulses.

Ben-Ari fails to disclose the step of obtaining subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.
(best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder) [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose iteratively eliminating the component pulses to generate a new bio-signal to obtain subsequent component pulses.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings Ben-Ari in view of Rubenstein with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses motivated by a desire to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054] along with Ben-Ari [Par. 0090]).

With respect to claim 12, claim 12 recites the same limitations as set forth in claim 2; therefore claim 12 is rejected for the same reasons as stated above in claim 2.    

With respect to claim 13, claim 13 recites the same limitations as set forth in claim 3; therefore claim 13 is rejected for the same reasons as stated above in claim 3.    

With respect to claim 14, claim 14 recites the same limitations as set forth in claim 4; therefore claim 14 is rejected for the same reasons as stated above in claim 4.    

With respect to claim 15, claim 15 recites the same limitations as set forth in claim 5; therefore claim 15 is rejected for the same reasons as stated above in claim 5.    

With respect to claim 16, Ben-Ari fails to disclose the feature extraction method of claim 15, further comprising adjusting the asymmetry factor for a waveform of the given component pulse to be estimated.
Ben-Ari does however, teach about implementation of an asymmetry factor in decomposition of a waveform [Par. 0085].
Rubenstein discloses defining a bio-signal (intracardiac potential signal) based on a combination of component pulses (see Vunipolar(t)1 and Vunipolar(t)2) that are fitted to the signal wherein the component pulses are defined using Gaussian functions and an asymmetry factor that is adjusted for each component pulse ( the first Gaussian function first differential is skewed by a first asymmetry factor and the second Gaussian function first differential is skewed by a second asymmetry factor) ([Col 1; ln 61-67] [Col 5; ln 16-50] (see eq. 2) [Fig. 3-4].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ben-Ari with Rubenstein to include adjusting the asymmetry factor for a waveform of the given component pulse to be estimated motivated by a desire to apply a known technique to a known device(method, product) ready for improvement to yield 
Note: Examiner interprets selecting an associated asymmetry factor for each component pulse (as taught by Rubenstein) to constitute adjusting an asymmetry factor for component pulses.

With respect to claim 18, Ben-Ari discloses a biometric information detection apparatus [Fig. 1] comprising:
a sensor configured to emit light onto a user’s skin [Par. 0055], detect the light reflecting from the user’s skin [Par. 0055], and measure a bio-signal based on the detected light [Par. 0088] (see additional physiological signal such as arterial blood pressure signal, and waveform being extracted in the same manner as IPG signal); and
a processor [Fig. 1; 160] [Par. 0042-0043] configured to decompose a waveform of the bio-signal into the component pulses based on the asymmetry factor [Par. 0080-0081 & 0085] (pulse decomposition algorithm using based functions (i.e. asymmetric GEV function)), and extract a feature of the bio-signal based on characteristic points of the component pulses, (peaks of decomposed pulses can  be used for determining amplitude and temporal characteristics) [Par. 0078, 0080, 0084, & 0089], and detect biometric information based on the feature [Par. 0089-0090 & 0102-0103].

While Ben-Ari teaches about implementation of an asymmetry factor in decomposition of a waveform, Ben-Ari fails to specifically disclose adjusting the asymmetry factor for component pulses of the bio-signal, and therefore that the decomposition is based on adjusting the asymmetry factor.
Rubenstein discloses defining a bio-signal (intracardiac potential signal) based on a combination of component pulses (see Vunipolar(t)1 and Vunipolar(t)2) that are fitted to the signal wherein the component pulses are defined using Gaussian functions and an asymmetry factor that is adjusted for each 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ben-Ari with Rubenstein to include adjusting an asymmetry factor for component pulses and to decompose a waveform based on adjusting the asymmetry factor motivated by a desire to use a known technique to apply a known technique to a known device(method, product) ready for improvement to yield predictable results (KSR) as a means to further improve the fitting of the base functions to the waveform.
Note: Examiner interprets selecting an associated asymmetry factor for each component pulse (as taught by Rubenstein) to constitute adjusting an asymmetry factor for component pulses.

Ben-Ari fails to disclose that the processor is configured to obtain subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.
Ben-Ari does provide teaching wherein the wave decomposition algorithm includes performing a best fit for multiple peaks in a signal that obtains subsequent component pulses (best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder) [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose iteratively eliminating the component pulses to generate a new bio-signal to obtain subsequent component pulses.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings Ben-Ari in view of Rubenstein with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses motivated by a desire to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054] along with Ben-Ari [Par. 0090]).

With respect to claim 19, Ben-Ari discloses wherein the processor is further configured to model a component pulse waveform function which is asymmetric with respect to a time axis, based on a Gaussian waveform function and the asymmetry factor [Par. 0085] (characterized by a base function including a Generalized Extreme Value (GEV) distribution function as a better fit since GEV functions may be asymmetric), and decompose the bio-signal into the component pulses based on the modeled component pulse waveform function [Par. 0080-0082] (using modeled base function for best-fit in decomposition algorithm of bio-signal into components)
Examiner takes official notice that different distribution functions, such as normal Gaussian, generalized extreme value distribution are known as well as the inclusion of a shape (skew) parameter for the distribution (i.e. not included in normal Gaussian; included in GEV) as a parameter to affect the shape, which affects symmetry, rather than simply shifting it or stretching/shrinking it, which do not.
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to use a distribution function that is Gaussian based but includes an 

With respect to claim 20, Ben-Ari discloses wherein the processor is further configured to extract the feature based on characteristic points which include one or more of time, an amplitude, a standard deviation, and an offset of the component pulses (see temporal and amplitude points) [Par.  0077-0078 & 0080-0083].

Examiner Note
Claims 7 and 17 are rejected under double patenting and therefore would not be allowable in their present state without overcoming the double patenting rejection or submitting a terminal disclaimer.  Examiner notes that the claims are considered to contain subject matter that distinguishes over the closest available prior art for the following reasons stated below.  

Claim 7 distinguishes over the closest available prior art Ben-Ari et al. (US 2013/0041271) in view of Rubinstein (US 8700136) and Okuda et al. (US 2012/0197140) because the closest prior art fails to anticipate and/or render obvious “wherein the processor is configured to adjust the asymmetry factor based on a determination that a mean time period of the eliminated component pulse is smaller than a time period at a peak point” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).In particular, none of the prior art teachings disclose or render obvious the specific technique that determines how to adjust the asymmetry factor defined in the claimed limitations.  The claimed invention performs a specific determination that a mean time period of the eliminated component pulse is smaller than a time period at a peak point in order to 

Claims 17 distinguishes over the closest available prior art Ben-Ari et al. (US 2013/0041271), Okuda et al. (US 2012/0197140), and Addison et al. (US 2010/0016738) because the closest prior art fails to anticipate and/or render obvious “wherein the adjusting of the asymmetry factor comprises: 
estimating the given component pulse based on the bio-signal and the asymmetry factor; 
eliminating the estimated component pulse from the bio-signal; 
comparing a mean time period of the bio-signal from which the component pulse is eliminated with a time period at a peak point, and, 
in response to determining that the mean time period is smaller than the time period at a peak point, adjusting the asymmetry factor and re-estimating the given component pulse” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

He et al. (Secondary Peak Detection of PPG Signal for Continuous Cuffless Arterial Blood Pressure Measurement, 2014) discloses three types of secondary peak detection methods are designed to reveal the secondary peak from the original PPG signal.

Anosov et al. (US 2008/0119746) discloses a method for detecting the myocardial state of the heart and a measuring apparatus for performing this method that includes ascertaining an asymmetry factor of the stimulation signal [see abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.